Citation Nr: 1226608	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-29 119	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

Entitlement to service connection for residuals of a right forearm injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2002 to January 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2009, the Veteran did not appear for a hearing scheduled at his request before the Board.  Without a timely request for postponement, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In February 2011, the Board remanded the case for additional development

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the remand in February 2011, the Board directed that additional VA records be obtained, specifically a report of testing by electromyography (EMG) or by nerve conduction study (NCS).  The Board also directed that the Veteran should be afforded a VA examination to determine if the Veteran had any soft tissue residuals or neurological residuals due to the in-service right forearm injury.

As a result of the remand, additional VA records show that a NCS was done in March 2007, but the full report is not in the Veteran's file. 





Also the Veteran did not appear for a VA examination in February 2011, but it is not clear that the notice for the examination was sent to the Veteran's correct address. 

For these reasons, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the full report of the NCS by VA completed on March 12, 2007.

2.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran has any permanent soft tissue residuals, such as atrophy of the right forearm, or neurological residuals, either ulnar or median neuropathy, due to the in-service right forearm injury. 

The Veteran's file should be made available to the examiner for review.  

3.  After the above development is completed, adjudicate the claim of service connection for residuals of a right forearm injury.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


